Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S COMMENT (with reasons for allowance)
Claims 1, 2, 6, 7, 11, 16, 17, 19, and 25-32 are pending and have been examined on the merits. Applicant's amendment and argument filed through Feb 4, 2021, are acknowledged and have been fully considered. 
The claimed invention has been examined on the merits and found allowable.
The instant claims are drawn to a process of complication-treating (and complication-preventing) in a treatment process of SARS-CoV-2, with a combination composition of green tea, blueberry, broccoli, and N. sativa (or extracts thereof). The invention as claimed is allowable because the combination of ingredients was not taught or reasonably suggested by the prior art at the time of the instant invention effective filing.

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
 Lin (US 8,153,166) is considered the closest art teaching infectious treatment however does not teach or reasonably suggest the instant compositions in the therapeutic method as instantly claimed.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Conclusion
Claims 1, 2, 6, 7, 11, 16, 17, 19, and 25-32 are allowed.				

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655